DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Ichisubo et al. (US 7,348,842 B2) (figure 7) disclose a radio-frequency module comprising: an integrated circuit (IC) device (Active component 730); wherein the IC device includes a plurality of low-noise amplifiers (2.4GHz LNA and 5 GHz LNA) including a plurality of amplifier transistors (column 2, lines 15-46; and column 9, lines 32-51). And Hung et al. (US 7,023,272 B2) (figures 2b and 4) disclose a plurality of low-noise amplifiers including a plurality of amplifier transistors in one-to-one correspondence, one or more inductors (LS1, LS2) coupled to one or more of the plurality of amplifier transistors, each inductor being coupled to an emitter or source of a corresponding one of the plurality of amplifier transistors (column 4, lines 8-49). However, Ichisubo et al. and Hung et al. fail to disclose the radio-frequency module above further comprising and an external inductor provided outside the IC device, and wherein the IC further comprising a switching circuit coupled between an emitter or source of each of the plurality of amplifier transistors and the external inductor, and the external inductor is coupled between the switching circuit and ground in series with each of the one or more inductors via the switching circuit.
Ichisubo et al. (figures 3 and 7) disclose a communication device comprising: a signal processing circuit (Base Band Processor 320) configured to process a radio-frequency signal; and a radio-frequency module configured to communicate the radio-frequency signal between the signal processing circuit and an antenna (350), the radio-frequency module including an integrated circuit (IC) device (Active component 730); wherein the IC device includes a plurality of low-noise amplifiers (2.4GHz LNA and 5 GHz LNA) including a plurality of amplifier transistors (column 2, lines 15-46; and column 9, lines 32-51). And Hung et al. (figures 2b and 4) disclose a plurality of low-noise amplifiers including a plurality of amplifier transistors in one-to-one correspondence, one or more inductors (LS1, LS2) coupled to one or more of the plurality of amplifier transistors, each inductor being coupled to an emitter or source of a corresponding one of the plurality of amplifier transistors (column 4, lines 8-49). However, Ichisubo et al. and Hung et al. fail to disclose the communication device above wherein the radio-frequency module further comprising and an external inductor provided outside the IC device, and wherein the IC further comprising a switching circuit coupled between an emitter or source of each of the plurality of amplifier transistors and the external inductor, and the external inductor is coupled between the switching circuit and ground in series with each of the one or more inductors via the switching circuit.
Claims 2-14 and 16-20 are allowable for being dependent on claims 1 and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khorram (US 7,391,596 A1) discloses a high frequency integrated circuit (IC) pad configuration includes a first IC pad, an inductor, and a second IC pad.
Fukamachi et al. (US 8,036,148 A1) teach a high-frequency circuit for wireless communications comprising an antenna terminal selectively using a first frequency band and a second frequency band lower than the first frequency band.
Gohn et al. (US 8,045,940) disclose an integrated circuit, IC, for reception of radio frequency; RF, signals in an antenna network system, the IC comprising: a plurality of amplifying paths to cover a plurality of radio frequency bandwidths or standards, each amplifying path comprising at least one low noise amplifier, at least one variable attenuator unit, and at least one gain flattening unit.
Horita (US 10,560,131 A1) teaches a front-end module includes a substrate, and a receiving circuit includes a first filter, a first inductor, and a first LNA disposed on a first path, and a second filter, a second inductor, and a second LNA disposed on a second path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645